 Case 3:20-cv-01266-RJD Document 48 Filed 05/18/21 Page 1 of 5 Page ID #230




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JACQUELINE DAVIS AND ROMERO     )
DAVIS, Independent Administrators of the
                                )
Estate of Ricardo Davis, Sr., deceased,
                                )
                                )
      Plaintiffs,               )
                                )
      v.                        )                            Case No. 20-cv-1266-RJD
                                )
KCI CONSTRUCTION, D&K WELDING, )
AND THOMAS INDUSTRIAL COATINGS, )
                                )
      Defendants.               )

                                            ORDER

DALY, Magistrate Judge:

        Plaintiffs Jacqueline Davis and Romero Davis bring this action as independent

administrators of the estate of Ricardo Davis Sr. Plaintiffs allege Defendants’ negligence caused

Ricardo Davis, Sr. to sustain fatal injuries. Defendants removed this action on November 24,

2020 based on diversity. On January 19, 2021, the undersigned granted in part Defendants’

motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and dismissed Plaintiffs’

complaint without prejudice. Plaintiffs were granted leave to file an amended complaint. Said

amended complaint was timely filed on February 18, 2021 (see Doc. 37).

       Defendants have again filed motions to dismiss under Federal Rule of Civil Procedure

12(b)(6) that are now before the Court (Docs. 38, 40, and 42). For the reasons set forth below, the

Motions are DENIED.

                                     Relevant Background

       In their complaint, Plaintiffs allege that Ricardo Davis Sr., while in the line of duty as a

Washington Park auxiliary police officer and in pursuit of suspects, fell through an opening in the
                                          Page 1 of 5
    Case 3:20-cv-01266-RJD Document 48 Filed 05/18/21 Page 2 of 5 Page ID #231




Poplar Street Bridge in St. Clair County, Illinois, causing his death. At the time of Davis’ death,

the bridge was under construction being performed by Defendants KCI Construction (“KCI”),

D&K Welding (“D&K”), and Thomas Industrial Coatings (“TIC”). Plaintiffs allege Defendants

owed both a common law and contractual duty to maintain a safe work site, but failed to do so.

Accordingly, Plaintiffs bring survival actions under 755 ILCS 5/27-6, and wrongful death actions

under 740 ILCS 180/1, et seq. against each Defendant.

         In response to Plaintiffs’ complaint, Defendants seek dismissal on all claims pursuant to

Federal Rule of Civil Procedure 12(b)(6) asserting Plaintiffs’ complaint fails to state a claim1.

Plaintiffs timely responded to Defendants’ motions.

                                                     Discussion

         Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal if a complaint

fails to state a claim upon which relief can be granted. In considering a motion to dismiss, the

Court accepts as true all well-pleaded allegations in the complaint and draws all possible

inferences in favor of the plaintiff. See Killingsworth v. HSBC Bank Nevada, N.A., 507 F.3d 614,

618 (7th Cir. 2007) (quotations omitted). A plaintiff need not set out all relevant facts or recite the

law in his or her complaint; however, the plaintiff must provide a short and plain statement that

shows that he or she is entitled to relief. See FED. R. CIV. P. 8(a)(2). Thus, a complaint will not

be dismissed if it “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

         As indicated by Defendants, Plaintiffs’ claims rest on allegations of negligence by


1
 Defendants set forth similar, but not identical arguments. For the sake of efficiency, the Court does not set forth each
Defendant’s argument with particularity, but generally addresses the issues set forth in Defendants’ briefs.
                                                    Page 2 of 5
 Case 3:20-cv-01266-RJD Document 48 Filed 05/18/21 Page 3 of 5 Page ID #232




Defendants. A federal court sitting in diversity jurisdiction must apply the substantive law of the

state in which it sits. Land v. Yamaha Motor Corp., 272 F.3d 514, 516 (7th Cir. 2001). To state

a cause of action for negligence under Illinois state law, a plaintiff must plead: (1) the existence of

a duty owed by the defendant to the plaintiff; (2) a breach of that duty; and (3) an injury

proximately caused by that breach. Ward v. K Mart Corp., 136 Ill.2d 132, 140 (Ill. 1990).

         With regard to duty, Defendants contend Plaintiffs have again failed to plead facts that

establish a relationship between the parties that gives rise to a duty of care. Defendants generally

assert that Plaintiffs fail to allege any relationship between Ricardo Davis Sr. and Defendants, and

have not alleged how Defendants’ contractual duty to maintain a safe work site extended to Mr.

Davis.

         In determining whether a legal duty is owed, the court must consider whether the defendant

and the plaintiff stood in such a relationship to one another that the law imposed upon the

defendant an obligation of reasonable conduct for the benefit of the plaintiff. Id. Factors that

inform the court’s determination include the reasonable foreseeability of injury, the likelihood of

injury, the magnitude of the burden of guarding against the injury, and the consequences of placing

that burden upon the defendant. Id. at 140-41. Here, Defendants complain that Plaintiffs merely

allege Defendants were engaged in work on the Poplar bridge, but argue that just because work is

being done at a particular site does not mean liability is automatically conveyed because an injury

occurs in the vicinity of the work.

         Although Plaintiffs’ proposed amendments may be minimal, they are sufficient to allege

Defendants owed a duty of care to Mr. Davis. Plaintiffs’ amended complaint asserts that Mr.

Davis fell through an opening on the Poplar Street Bridge. At the time of the fall, the bridge was

under construction being performed by Defendants who allegedly failed to maintain a safe
                                      Page 3 of 5
 Case 3:20-cv-01266-RJD Document 48 Filed 05/18/21 Page 4 of 5 Page ID #233




construction site that included dangers such as the risk of falling from the bridge. Based on the

allegations in the amended complaint, and making reasonable inferences in Plaintiffs’ favor, as the

Court must do at this stage in the proceedings, see Stayart v. Yahoo! Inc., 623 F.3d 436, 438 (7th

Cir. 2010), it is reasonable to infer that Mr. Davis fell from an area within or in the vicinity of

Defendants’ construction site.

       In order to establish a duty owed to Mr. Davis by Defendants, Plaintiffs cite Ross v. Aryan

Int’l, Inc., in which the court remarked that a “general contractor owes a duty to persons who might

reasonably be expected to come upon the premises or be in the vicinity of the construction site to

keep the site safe and to see that adequate safeguards are furnished to protect against foreseeable

injuries.” 580 N.E.2d 937, 944 (Ill. App. Ct. 1991). Defendants KCI and TIC contend that

Aryan does little to assist Plaintiffs as Aryan determined a general contractor was liable for injuries

to a plaintiff caused by a metal beam protruding from the dust barrier of the construction site and

here, no similar dangerous condition created by Defendants is alleged. Defendants’ attempt to

distinguish Aryan misses the mark. First, Aryan supports the proposition that entities like

Defendants have a duty of care to persons who are “reasonably” expected to come upon the

vicinity of the construction site. Defendants do not directly address this assertion. Further,

Plaintiffs allege Defendants failed to take various actions to ensure there was not a dangerous

condition, including the risk of falling from the bridge. Thus, a reasonable inference is that

Defendants’ purported inaction or omission created a dangerous condition similar to the defendant

in Aryan.

       Defendants also argue that Plaintiffs failed to address the issue of foreseeability and

proximate cause. Again, while the allegations are sparse, the Court must make all reasonable

inferences in favor of Plaintiffs and finds that the pleaded negligent acts or omissions allegedly
                                           Page 4 of 5
 Case 3:20-cv-01266-RJD Document 48 Filed 05/18/21 Page 5 of 5 Page ID #234




taken by Defendants in relation to fall risks on the construction site adequately address

foreseeability and proximate cause. In this vein, the Court also finds that Plaintiffs adequately

pled duty under a contract theory because a contracting party owes a duty of care to third parties

that may foreseeably be injured by the contracting party’s breach. See Codan Forsikring A/S v.

ConGlobal Industries, Inc., 315 F.Supp.3d 1085, 1096 n.8 (N.D. Ill. June 4, 2018). While the

Court notes Plaintiffs’ failure to specifically cite to the contract, they are not required to plead

evidence, see Woods v. Foster, 884 F.Supp. 1169, 1176 (N.D. Ill. Jan. 4, 1995), and they have not

engaged in discovery of this matter that would likely allow them to obtain relevant contracts.

                                           Conclusion

       Based on the foregoing, Defendants’ Motions to Dismiss (Docs. 38, 40, and 42) are

DENIED.

IT IS SO ORDERED.

DATED: May 18, 2021


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 5 of 5
